{¶ 25} I respectfully dissent.
 {¶ 26} I would not recognize a cause of action for hostile housing environment. The majority's decision opens the door to judicially legislate against "bad neighbors" within the context of public housing. I believe that it is then inevitable that feuding tenants in private housing would seek similar remedies. In fact, other remedies such as nuisance actions, police intervention, and defamation actions are already available to address such situations.
 {¶ 27} I further disagree with the analogy between a cause of action for hostile working environment and a cause of action for hostile housing environment. Private employers exercise immediate control over their employees, so it is reasonable to hold them accountable for the known and tolerated hostile acts of their employees in the workplace. I believe that it is unreasonable to hold lessors in housing situations to the same level of accountability, given the impracticability of the exercise of such control over renters and the burden of policing "bad neighbors." This is especially unreasonable given that such a claim is viable only for renters against other renters of the same housing authority or landlord and not for private homeowners. "Bad neighbors" are not exclusive to a rental-housing environment. Given the existence of other remedial measures to address neighbors who perpetuate an intolerable or dangerous living environment, I find no reason to expand the law and create a cause of action to subject lessors to greater liability. I would affirm the trial court's finding that no such cause of action for hostile living environment exists in Ohio. *Page 292